Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Erik K. Johnson, on April 7, 2021.
The application has been amended as follows:
a.	In claim 6, line 3 and claim 14, line 3, after “a gate stack”, insert --comprising a gate dielectric and a gate conductor--.
b.	Cancel claim 7.
c.	In claim 8, line 1, change “7” to “6”.

	Allowable Subject Matter
3.	Claims 1-4, 6 and 8-16 are allowed.

4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-4, 6 and 8-16 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed method of forming a semiconductor device comprising removing a gate region from a layered stack located on a source/drain layer, wherein the layered stack comprises a first spacer located on the source/drain layer, a dummy layer located on the first spacer, and a second spacer located on the dummy layer, forming a hardmask surrounding the top source/drain, wherein a thickness of the hardmask surrounding the top source/drain is substantially uniform, removing a portion of the layered stack that is not beneath the hardmask, forming a dielectric layer covering the hardmask, removing a top portion of the dielectric layer to expose the hardmask, removing the hardmask, and depositing a metal contact surrounding the top source/drain, in combination with the remaining claimed limitations of claim 1; the claimed method of forming a semiconductor device comprising removing a gate region from a layered stack located on a source/drain layer, wherein the layered stack comprises a first spacer located on the source/drain layer, a dummy layer located on the first spacer, and a second spacer located on the dummy layer, forming a hardmask surrounding the top source/drain, and performing an anneal causing the source/drain layer forming a bottom source/drain extension and causing the top source/drain into the channel material forming a top source/drain extension, in combination with the remaining claimed limitations of claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897